Lawrence, Judge:
The question of the proper dutiable value of certain brassware imported from Great Britain is the subject of this appeal for a reappraisement.
The respective parties have submitted the appeal for decision upon a stipulation to the effect that the issues herein are the same in all material respects as the issues decided in S. P. Skinner & Co., Inc., J. E. Bernard & Co., Inc. v. United States, 24 Cust. Ct. 636, Reap. Dec. 7833, and that the record in said case may be incorporated herein. The parties have also agreed that the price, at the time of exportation of the merchandise involved in the above appeal, at which such or similar merchandise was freely offered for sale for home consumption *489to all purchasers in the principal markets of the country from which exported., in the usual wholesale quantities and in the ordinary course of trade, was the per se unit price as invoiced, less 2K per centum cash discount, plus cases and packing, and that such or similar merchandise is not freely offered for sale, or sold, in England for exportation to the United States.
Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, to be the proper basis for determining the value of said merchandise, and that such value is the per se unit price, as invoiced, less 2% per centum cash discount, plus cases and packing.
Judgment will be entered accordingly.